Title: From Abigail Smith Adams to John Quincy Adams, 28 May 1811
From: Adams, Abigail Smith
To: Adams, John Quincy



No 11
my Dear Son
Quincy May 28th 1811

I Shall continue to write to you altho you may determine to leave St Petersburgh before my Letters can reach you. There may be family circumstances unknown to me at present, which may oblige you to a longer residence there than we at present Contemplate. Ladies are not always in a Situation to undertake a voyage of three, and four Months. do not make a calculation for less time, you may be dissapointed if you do. I am daily asked this Question, when do you expect your Son home? my replie is, he cannot yet have heard of his permission to return, and when he does Some time will be requisite to make the necessary arrangements. I have not any expectation of his Return, untill october, or November.
My last Letter to you, was Sent by a vessel direct to St Petersburgh which Saild about the middle of the Month and inclose one for Mrs Adams from her Mother at Washington, Since which I have received your Letter of May 15th, and the duplicate of one, No 12 the original of which you say, you have Sent to mr Russel at Paris, and the No 9 which has been long missing. this came by a vessel from Riga to Newyork which was captured and carried into Copenhagen; which was the occasion of her long detention. my file is now compleat, with the exception of No 4 which I give up as lost, and felicitate myself that so many have reachd me. when I find by your Letters, what a long Space you have been without hearing from us I regret that I did not write by way of France.
I think the Spring Ships, if they arrive Safe, will have a Sufficient quantity of Letters to Satisfy the utmost craveing. If I mistake not this is the Eleventh Letter I have written to you Since the year commencd. The intelligence of the utmost concequence to absent Friends is the Health of those dearest to them. of that number are your Dear Boys who are very well, and as usual, dinned with us yesterday, being Sunday. George went to School from here this morning, with his new Greek Grammer, the alphabet of which he has just learnt—and both of them received a promise to keep Election with me. John is getting forward with his writing, and now reads well.
Your Father is so well as to meet the Accademy tomorrow, and talks of attending Election the next day. your Brother is better for his Eastern excursion, and writes to you by this vessel. he met with an accident last week, was thrown from his Horse into the Bridge, call’d Weabs by a vicious Horse, which bruised his thigh very badly, and has confined him to his Bed almost ever Since. it is a wonder he was not kill’d. he Sits up Some, but walks with much difficulty.
My two last Letters carried you the melancholy tidings of the death of Judge Dana, and of your beloved pastor, the Revd mr Emerson
Your Father attended the funeral obsequies of both. mr Emersons was attended by all the various Societies of which he was, or had been a Member, his own Flock and those which were associated with it particularly mr Buckmisters; were Sincere mourners. mr Buckmister preachd the funeral Sermon, and mentiond it, as a Singular circumstance, that out of 5 Clergymen who had belonged to those two associated Societies, he who had preached the funeral Sermon over the Remains of his departed Brother, was the next followed to the Grave. Dr Lorthrope, and mr Holly made the prayers.
Mr Emerson has left Six Children, an only daughter about three Months old—
Judge Dana died, and his funeral is attended by his relatives—his pall Holders—and a few individuals, not a word of notice taken of a Man who had Sustaind various important offices, and who for many years was chief Justice of the State, who discharged the Duties of his office as an upright, and learned Judge, who was a Religious Man, as Husband, and Parent, fond affectionate and tender, as a public Man, without a Stain, yet not one Solitary paragraph in a newspaper, to Say more, than upon such a day he died! this would not have been, if you had been here—it has really hurt me for his family, but he was not a party Man. he had not popular talents, nor what Lord Chesterfield calls Suavity of Manners, which attract more forcibly, than Sound Sense, and Learning
The Govr and Lieut Govenour and Majority of the Senate are Republican. this so exasperated the opposite Party, that they declared they would have a federal House, and greater exertions have been made, to effect it, than was ever used before—in the first place, Boston has chosen forty four Reps and every Town, which had a Right, and Some which are disputed, have chosen their full Number so that the House this year amounts, to rather more than Seven hundred
each party claim the victory; I rather think there will be a Small majority of Republicans—the Non Intercourse has been an Engine of party. it is pretty strictly adhered to. mr Pinkney has not yet returnd, nor mr Foster arrived. I believe you knew him when he was here with mr Merry. he cannot do any good  only Serve to amuse Some people. we ought to Speak in a higher and more decisive tone, to that haughty and unwise Nation. as to France they owe us justice, good Faith, and politeness. they have received all from our government. as yet they have not meeted it, to us again.
Please to give my Love to William and tell him, that I had a Letter from his Mother of 13th of May, that She gave me Some hopes of making me a visit with his Father, who had been very sick, in the Latter part of winter with a fever; but who was recoverd, altho he was weak, and feeble. John was gone to Newyork, and Caroline to Judge Smith at Peterbourough
I was very happy to find that you were more reconciled to the Climate, and that as you remained longer in the Country you experienced fewer inconveniencies than when you first went. Still I hope you will look towards home with pleasing Satisfaction, altho you must buffet the waves and experience hardships, you know what they are—your Country is the most desirable, the happiest, and freest, of any one known to us upon the Globe. Let gratitude to that Being who maketh us to differ, be manifested by the future obedience of our Lives, and by the rectitude of our conduct may we prove ourselves not unworthy of the blessings we enjoy.
Remind my dear Charles of his Country, and his Friends and assure his Mother, that I will write by the next vessel to her, and acknowledge her favour of the 4th of Feb’ry, received last week from the Secretary of States office—with unceasing affection / I am my dear Son / your Mother
Abigail Adams